DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues at Page 5 that Shirahata does not disclose or suggest (1) that the lanthana content in the coat layer is 0.07 mol or greater an 0.25 mol or less per 100 g of metal oxides in the coat layer or (2) that the ceria content in the coat layer is 3 mass% or greater and 15 mass % or less with respect to the total amount of metal oxides in the coat layer.  First, the Office disagrees with Applicant characterization of Shirahata’s Example 1 as the limit of what Shirahata teaches or suggests with respect to ceria content.  The Office acknowledges that Shirahata discloses that the lanthana is preferably in a range of 0.009 to 0.061 mol per 100 g 
Applicant also argues at Page 6 that Masuda teaches that ceria and lanthana should be used selectively, not together, and certainly not together in the presently recited amounts.  The argument is unpersuasive because Shirahata is cited for teaching the catalyst carrier layer comprising both ceria and lanthana for purifying HC and CO.  Masuda is cited only for teaching that increasing the wt% of lanthana in a catalyst layer increases the conversion of HC and CO.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirahata et al (JP-2004275842 submitted in the IDS filed 12/31/2018, a machine translation provided by the Office in this action) and in further view of Masuda et al (EP-0142859) and in further view of Summers et al (US 4,152,301).
Regarding Claim 1, Shirahata discloses an exhaust gas purifying catalyst for a 2-stroke engine (see [0001]) comprising:
	(1) a substrate and a coat layer on the substrate;
(2) the coat layer comprising a noble metal including platinum, palladium and rhodium supported on an oxide of aluminum, cerium and zirconium, and at least one rare earth element ([0010]);
(3) The supporting layer contains 2-15% of zirconia and 3 to 20 wt% of the rare earth oxide element when the whole is 100% (see [0015-0016]); and wherein
(4) the rare earth oxide is lanthana without including any additional alkaline earth metal oxides (see [0018] and Examples).

Regarding a ceria content in the coat layer is 3 mass% or greater and 15 mass% or less with respect to the total amount of metal oxides in the coat layer, Shirahata discloses a catalyst where the content of ceria is from 10 to 30 wt% when the entire support layer is 100 wt% (see [0014]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Shirahata where the ceria content is in any workable or optimum range overlapping with 10 to 30 wt% including the claimed range and expect to produce a catalyst suitable for exhaust gas purification.
Regarding the mol/g of lanthana, Shirahata discloses a catalyst where the rare earth oxide element is in a range of 3 to 20 wt% (i.e. 0.009 mol/100g =3/325.81 to 0.061 mol/100g =20/325.81).
Shirahata does not disclose the total content of lanthana in the coat layer is 0.07 mol or greater and 0.25 mol or less per 100 g of oxides (i.e. 22.8 wt% to 81.4 wt% (0.07 mol * 325.81 / 100 g = 22.8 wt %; 0.25 mol * 325.81/100g = 81.4) in the coat layer.
Shirahata also does not specifically disclose wherein the palladium is present in a form diffused in a depth-wise direction from an outer surface of the coat layer, a diffusion width being 60 µm or greater in the depth-wise direction of the coat layer, and wherein the one or more elements selected from platinum and rhodium are present in a form diffused in the depth-wise direction from the outer surface of the coat layer, the diffusion width being 30 µm or less in the depth-wise direction of the coat layer.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Shirahata where the lanthana content is increased to any amount overlapping with the range 5 to 50 wt% disclosed by Masuda including 22.8 wt% to 81.4 wt% in order to improve the conversion of HC and CO even at lower temperatures.
Regarding the diffusion of the palladium in a depth-wise direction from an outer surface to a diffusion width being 60 µm or greater and the diffusion of one or more elements selected from platinum and rhodium in a depth-wise direction being 30 µm or less.

Summers discloses a catalyst for purifying exhaust gas from diesel engines comprising:
(1) a first layer platinum catalyst penetrating to a depth from the surface; and
(2) a palladium or rhodium catalyst being penetrating to a depth inwardly from the inner surface of the first layer (see Col 1, Ln 30-47, Col 6, Ln 13-30 and Figure 1).
Summers also discloses an example comprising a Pt exterior layer and a Pd interior layer (see Col 4, Ln 5).  Summers discloses that catalyst having platinum in the outermost layer provides an improved conversion efficiency and like the present invention provides a greater resistance to poisoning (see Col 1, Ln 25-55).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst as disclosed by Shirahata where the palladium penetrates into a deeper region of the catalyst and platinum is present in an outer surface as disclosed by Summers to improve the conversion efficiency and provide greater resistance to poisoning of the palladium.
Summers further discloses a preferable embodiment where the depth of the platinum layer is 82 microns and the total depth is 119 microns (see Col 8, Ln 57 to Col 9, Ln 4).  However, Summers also suggests that the depths will vary depending on the concentration of poisons in the emissions gas stream and on the physical properties of the support (see Col 9, Ln 1-4).  Shirahata discloses a catalyst for the 
	Regarding Claim 2, Shirahata discloses the coat layer comprising alumina as applied above.
	Regarding Claim 3, Shirahata discloses the coat layer comprising ceria as applied above.
Regarding Claims 6-7, Shirahata discloses the catalyst comprising lanthana as applied above. Shiraishi also discloses a catalyst where the alkaline earth metal oxide is barium oxide or strontium oxide (see Col 3, Ln 4-5).
Regarding Claim 8, Shirahata discloses a process for purifying exhaust gas comprising purifying exhaust gas containing HC from a 2-stroke engine using the exhaust gas purifying catalyst (see [0050]).
Regarding Claim 9, Shirahata as applied above discloses a catalyst where the zirconia content is 0.016 (i.e. 0.016 = 2 wt%/(MW of zirconia 123.218)). 
Regarding Claim 11, Masuda discloses that the catalyst can be employed at a position of lower exhaust gas temperature in order to improve durability of the catalyst (see Page 2, Ln 15-19).  Masuda further discloses in examples where the temperature of exhaust gas is 350°C (see Page 7, Ln 10-11).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirahata, Masuda, and Summers as applied to Claim 8 and in further view of Yamamoto (US 6887444).
As applied to Claim 8, Shirahata, Masuda, and Summers disclose a process for purifying exhaust gas comprising purifying exhaust gas containing HC from a 2-stroke engine using the exhaust gas purifying catalyst comprising a substrate and a coat layer where the coat layer comprises noble metals including palladium, platinum, and rhodium present in a form diffused in a depth-wise direction from the outer surface and the diffusion width being 60 µm or greater, a diffusion width of one or more the platinum or rhodium being 30 µm or less, the metal oxide including zirconia content in an amount of 0.07 mol or less per 100 g of metal oxide, ceria content in the coat layer is 3-15 wt% with respect to the total amount of metal oxides in the coat layer, and lanthana content in an amount of 0.07 mol to 0.25 per 100 g of the metal oxide.
	Shirahata, Masuda, and Summers do not explicitly state that the HC purification in the process includes steam reforming.
	Yamamoto discloses a process for exhaust gas purification of HC and CO comprising purification of HC by an HC reforming catalyst layer (see Col 4, Ln 17-24).  Yamamoto further discloses a catalyst where the HC reforming catalyst 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/18/2021